Citation Nr: 0917808	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  95-43344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

This matter was previously remanded by the Board in July 2005 
and again in July 2007.  The additional development 
prescribed in the prior remands having been completed, this 
case was returned to the Board for appellate disposition.  

The Board notes that, in its July 2005 and July 2007 
decisions, it referred the Veteran's claim for service 
connection for infertility as a result of herbicide exposure 
to the RO for initial action.  Insofar as it appears that 
this claim has not yet been addressed, it is again referred 
to the RO for processing.   

The Board further notes that the Veteran filed numerous 
additional claims after the July 2007 Board remand, including 
claims to reopen his previously denied claim for service 
connection for cellulitis; service connection for deep vein 
thrombosis; service connection for a left knee disability; 
entitlement to adaptive equipment; and entitlement to 
specially adapted housing or a special home adaptation grant.  
These claims are referred to the RO for appropriate initial 
action.  The Veteran also filed a claim involving post-
phlebitic syndrome, although it is unclear whether the 
Veteran intended to claim service connection for this 
disability or whether he intended to claim that VA medical 
personnel negligently failed to timely diagnose same.  This 
claim is also referred to the RO, which should attempt to 
contact the Veteran and request him to clarify his claim.  


FINDING OF FACT

The Veteran was not diagnosed with or shown to have an 
acquired psychiatric disorder until many years after service.  
There is no evidence that the currently diagnosed dysthymic 
disorder and major depression are related to the Veteran's 
military service.


CONCLUSION OF LAW

The currently diagnosed dysthymic disorder and depression 
were not incurred in, or caused by, the Veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the prior Board remands dated in July 2005 and July 
2007 noted that the above cited notice requirements were then 
unsatisfied.  The July 2005 decision instructed the RO/AMC to 
issue a VCAA compliant letter to the Veteran and, thereafter, 
to readjudicate the claim.  The July 2007 Board decision 
reiterated that the Veteran must be provided with VCAA 
compliant notice and that his claim must thereafter be 
readjudicated.  In November 2007, the RO/AMC sent the Veteran 
a letter that fully informed the Veteran of VA's duty to 
assist him in substantiating his claims under the VCAA as 
well as the effect of this duty upon his claims.  The letter 
also notified the Veteran of the information and evidence 
that he was required to submit in order to substantiate his 
claim.  Further, the letter explained how disability ratings 
and effective dates are assigned.  Subsequently, the 
Veteran's claim was readjudicated in a Supplemental Statement 
of the Case (SSOC) dated in February 2009.  The Board 
therefore concludes that appropriate notice has been given in 
this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record various VA treatment 
records, service treatment records, and private medical 
records and statements that were submitted by the Veteran.  
Two VA psychiatric examinations were provided in connection 
with the Veteran's claim for service connection for an 
acquired psychiatric disorder.

The Board notes that the Veteran was apparently awarded 
benefits by the Social Security Administration (SSA) in 2007.  
Although the Veteran's SSA file is not of record herein, 
there is no evidence that the Veteran's social security claim 
was related to a psychiatric disorder.  The Board notes that 
the Veteran has multiple physical disabilities, including 
chronic obstructive pulmonary disease, recurrent deep vein 
thrombosis, chronic venous stasis in his right lower 
extremity, hypertension, and arthritis.  Furthermore, the 
Veteran was granted Social Security benefits more than 35 
years after his service; there is thus no reasonable 
possibility that anything contained in the Veteran's SSA 
records could substantiate his claim that he has a 
psychiatric disorder that is related to his military service.  
The Veteran's SSA records are not relevant to the issue on 
appeal.  See 38 C.F.R. § 3.159(c)(2).  

Similarly, the Board acknowledges that in a June 2008 letter 
the Veteran stated that he started seeing a doctor for 
depression in 2005.  A note from an October 2006 VA 
psychiatry consult that took place while the Veteran was 
hospitalized for an unrelated physical problem confirmed that 
the Veteran was then being treated by another VA psychiatrist 
for dysthymia and major depressive disorder, was prescribed 
Wellbutrin (bupropion), and was then being seen for treatment 
approximately every 2 to 3 months.  However, the records of 
the Veteran's psychiatric treatment are not part of the 
claims file.  The Board recognizes that VA treatment records 
are in constructive possession of the Secretary, and must be 
considered if the material could be determinative of the 
claim.  See e.g. Bell v . Derwinski, 2 Vet. App. 611, 613 
(1992).  However, in this case, the Board finds that there is 
no reasonable possibility that the Veteran's VA treatment 
records from 2005 to the present time could substantiate his 
claim for service connection for an acquired psychiatric 
disorder.  These records pertain to treatment received over 
30 years after the Veteran's service.  The October 2006 
consult note states that the consulting psychiatrist reviewed 
the Veteran's mental health treatment records, and that they 
pertained to ongoing issues with coping with medical 
challenges, illness, disability, and some family stressors; 
none of these concerns suggest a link to the Veteran's 
military service.  Moreover, other records in the claims file 
conclusively demonstrate that the Veteran did not have major 
depressive disorder, dysthymic disorder, or any other 
compensable mental disorder until some time after his last VA 
examination in 1990, already many years after his service.  
Thus, given the facts of this particular case, the Board 
finds that remanding this matter to obtain the Veteran's VA 
psychiatric treatment records from 2005 to the present time 
would merely cause additional delay and would be of no 
benefit to the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred of aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no evidence of any treatment for a 
mental disorder during the Veteran's service.  At his hearing 
in October 1990, the Veteran stated that he was not treated 
for a psychiatric disorder while he was in service.  He 
stated that he did receive treatment for a nervous condition 
some time after service, but he failed to provide any details 
concerning such treatment and stated that he did not remember 
the dates of such treatment.

The Veteran was first examined by VA in September 1980 in 
connection with his claim that he had a psychiatric disorder 
that was related to his service.  At that time, the Veteran 
stated that he had been treated with Valium in March 1980, 
but there was no notation of any other psychiatric treatment.  
The examiner stated that the Veteran's responses to questions 
were vague, that he did not then describe any clear symptoms 
of anxiety or depression, and that he was "unable really to 
describe a nervous problem at this time."  The examiner's 
diagnosis, stated to be by history, was episodic excessive 
drinking that presently may be in a form of remission.  The 
Board notes that the diagnosis of episodic excessive drinking 
does not constitute a "nervous condition" or an acquired 
psychiatric disorder.

The Veteran was re-examined by VA in November 1989.  At that 
time, the Veteran reported that he had not received any 
psychiatric treatment since 1980 and was not prescribed any 
psychiatric medications.  The Veteran denied being bothered 
by any emotional or psychological problems.  The Veteran 
indicated that he was unaware that the examination was for a 
psychiatric problem; rather, he believed he was having a 
medical evaluation for his physical disabilities.  The 
examiner stated that after he reemphasized that this was a 
psychiatric evaluation, the Veteran continued to deny any 
emotional or psychological problems.  The examiner noted 
that, although the Veteran "was provided ample opportunity 
to relate any concerns he may have regarding emotional, 
psychologic [sic], or psychiatric problems", he was "quite 
clear and consistent in his denial of any subjective distress 
at any of those levels."  The psychiatrist diagnosed history 
of alcohol abuse, currently in remission by Veteran's report, 
and rule out mixed personality disorder with passive 
aggressive and dependant traits.  Neither of these diagnoses 
constitutes an acquired psychiatric disorder.  

In a June 2008 letter, the Veteran stated that he had been 
seeing a doctor for depression since 2005.  A psychiatric 
consult note dated in October 2006, while the Veteran was 
hospitalized for a medical problem, confirms that the Veteran 
was then diagnosed with dysthymia and major depression and 
was being treated with Wellbutrin (buproprion).  The note 
further indicated that the consulting psychiatrist reviewed 
the Veteran's mental health treatment records and that they 
indicated that the Veteran had ongoing issues coping with 
stressors related to his multiple physical problems as well 
as some family stressors.  There was no indication in this 
note that the Veteran's symptoms were in any way related to 
his military service more than 30 years previously. 

Although the Veteran is currently diagnosed with dysthymia 
and depression, these disorders were not present until many 
years after the Veteran's service.  The Veteran was examined 
by VA in 1980 and in 1989; neither examiner diagnosed the 
Veteran with dysthymic disorder, depression, or any other 
type of "nervous condition".  The Veteran did not report 
any depressive symptoms at either examination.  As noted 
above, with the exception of a brief period in March 1980, 
itself more than 8 years after the Veteran's service, there 
is no evidence that the Veteran was treated for any type of 
psychiatric disorder until approximately 2005, more than 30 
years after his military service.  Evidence of record relates 
the Veteran's current symptoms to stresses about his physical 
disabilities as well as family stressors.  The prolonged 
period without any psychiatric complaint in this case weighs 
strongly against the Veteran's claim that his presently 
diagnosed psychiatric disorders are related to his military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (stating that, in service connection claims, evidence 
of a prolonged period without medical complaint may be 
considered along with other facts concerning the Veteran's 
health and medical treatment during and after military 
service).  Notably, the Veteran never stated that he 
experienced any psychiatric difficulties during his service 
and never submitted any statements, testimony, or other 
evidence relating any of his symptoms to his military 
service.  VA examinations demonstrate the lack of any 
continuity of symptoms since service.  

Insofar as there is no evidence that either the currently 
diagnosed depression or dysthymic disorder are related to the 
Veteran's service, this appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


